DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  Claim 3 recites “20% by mole or more and 60% by mole or less” but should instead recite “20% to 60% by mole”. Claim 3 also recites “(100% by mole)” such that the parentheses should be omitted. Claim 7 recites “(EUV)” and “(EB)” which should be omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al. (U.S. 2020/0089112). 
Hatakeyama et al. teaches a resist composition in Example 13 comprising the following:

    PNG
    media_image1.png
    61
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    34
    528
    media_image2.png
    Greyscale
[p 68] which has a calculated solid concentration of 4.24% by mass (claim 1) wherein Polymer 2 (resin component Ab1) is the following:

    PNG
    media_image3.png
    298
    285
    media_image3.png
    Greyscale
[p 66] wherein the recurring unit in the top left corner is equivalent to constitutional unit (a01) containing an acid-decomposable group having a polarity which is increased by action of an acid of instant claim 1, specifically a constitutional unit derived from a compound represented by General Formula (a0-1) of instant claim 4, more specifically General Formula (a0-11) of instant claim 5 when W1 is a polymerizable group-containing group, Ct is a tertiary carbon atom, Xt is a group that forms a cyclic hydrocarbon group together with Ct, and R11 is a chain hydrocarbon group; the recurring unit in the top right corner in an amount of 20% by mole (claim 3) is equivalent a constitutional unit (a02) derived from a compound represented by General Formula (a02-1) of instant claim 1 when W is a polymerizable group-containing group, nax0 is 1, and Wax0 is a cyclic group having a 2-valent aromaticity. Hatakeyama et al. also teaches Quencher 11 is the following:

    PNG
    media_image4.png
    246
    273
    media_image4.png
    Greyscale
[p 64] which is equivalent to a compound (D0) represented by General Formula (d0) of instant claims 1 and 2 when Yd0 is a divalent hydrocarbon group which has substituents, Xd0 is -C(=O)-O-, Rd0 is a cyclic hydrocarbon group, m is 3, and Mm+ is a 3-valent organic cation. Hatakeyama et al. further teaches each of the resist compositions in Tables 1 to 3 was spin coated on a silicon substrate having a 20-nm coating of silicon-containing spin-on hard mask SHB-A940 and prebaked on a hotplate at 105° C for 60 seconds to form a resist film of 50 nm thick. Using an EUV scanner, the resist film was exposed to EUV through a mask bearing a hole pattern at a pitch 46 nm (on-wafer size) and +20% bias. The resist film was baked (PEB) on a hotplate at the temperature shown in Tables 1 to 3 for 60 seconds and developed in a 2.38 wt % TMAH aqueous solution for 30 seconds to form a pattern [0146] (claims 6 and 7).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2015/0253664, U.S. 2020/0218154, U.S. 2021/0096465, U.S. 2021/0149301, U.S. 2021/0179554, U.S. 2021/0188770, and WO2019187445 anticipate at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722   

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722